[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 321 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 322 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 323 
There is nothing in this case that the court can review. Our jurisdiction extends to the correction of errors of law only, and this has been often declared. We have no power to look into the evidence, or the case at large, for any such purpose, but must take the facts found by the subordinate tribunal; and if upon any view that may be taken of them the judgment can be sustained, we have no recourse but to affirm it.
The defendant was the keeper of the poor house of the county of Montgomery, and occupied and worked the farm connected therewith, from the 1st of April, 1853, to the 1st of February, 1856, the first year having a salary, and the two last years working the farm for himself, and boarding and keeping the inmates of the poor house, under a contract by which he was to have the proceeds of the emigrant fund for his own use, and also sixty-two cents per week from the county, for each pauper. The plaintiff and his family were emigrants, and, when the defendant entered into possession, inmates of the poor house. Their names were on the emigrant list or book, and were kept thereon by the defendant during his whole service as keeper, and, whilst he had charge of the county house and farm, under his contract, he drew from the commissioners of emigration, for the board and keeping of the plaintiff and his wife, one dollar and twenty-five cents each per week, and for his children one dollar each per week, and also from the county sixty-two cents per week for each member of the family. The plaintiff and his wife were healthy and able bodied persons, and during all the time the defendant occupied the poor house farm were able to, and did, by their work, earn their living and maintain themselves, and were not entitled legally to be considered or treated as paupers. There seems to have been a grave wrong committed by the defendant (without collusion with the plaintiff) in keeping the plaintiff and family as inmates of the county house; but that was a matter between him and the county! The case is therefore to be considered as though *Page 325 
the plaintiff and his wife were properly inmates of the poor house, during the defendant's occupation as keeper. It can not be doubted that the paupers might be required to labor to a reasonable extent, and in a proper way, about the establishment; and for such labor and services rendered by direction of the keeper, not for his individual benefit, no liability would attach to any one. Hence, if the labor and services for which compensation was sought in this action were merely those required by the proper government of the institution, performed in the poor house and on the premises connected therewith, for the benefit of the county, under the direction of the defendant as keeper, neither the county or the defendant could be in any way or manner accountable to the plaintiff therefor.
But no such case is shown. The defendant, it is true, was the keeper of the county poor house, and the plaintiff and his wife inmates therein. The services, however, for which the recovery was had, were performed for the defendant, and at his request, and under and in pursuance of an express promise of recompense. The fact is found that the services were not rendered by the plaintiff and his wife, or either of them as paupers, and to which the county was entitled, but were rendered for the defendant on contracts made with him, and on his agreeing to pay the plaintiff therefor, himself. Whilst all of the plaintiff's labor was performed at the defendant's request, most of it was under express contracts, fixing the rate of compensation. The wife, also, from 1st April, 1853, to 1st February, 1856, worked two days in each week, in the laundry department of the poor house at the defendant's request, and upon his promise and agreement to pay for such services a reasonable compensation; and when not so engaged, during each week, she rendered services and attended to the defendant's business and that of the county, over and above the services so agreed to be paid for by the defendant, more than sufficient to pay and compensate the defendant and the county for her board and clothing. *Page 326 
Under this state of facts, there could be no question as to the defendant's liability. It was immaterial that he occupied the station of keeper of the poor house, and the plaintiff and his wife were inmates thereof. The services being rendered for his benefit, and upon his promise to compensate therefor, he is liable. Although the keeper, he was not entitled, more than a stranger, to the labor and services of the paupers, for his own advantage, without compensation; and any contract or promise to pay for such labor would be obligatory upon him. The defendant's counsel does not question his liability, if a promise to pay was established; but, insisting that it was not, at least, so far as the wife's services were concerned, and with a mistaken view of our power, asks us to review and determine this, and other questions of fact upon the evidence. We are driven to repeat, what we have often said before, that our jurisdiction extends only to the examination of the legal conclusions of the judge or referee from the facts found by him. The referee has found that the services of the plaintiff and wife were performed for the defendant, under an agreement to pay for part thereof a compensation fixed by the parties, and for the remainder a reasonable compensation; and that such services were worth the sum of $219, upon which claim the defendant has paid $75.25, and no more. We are controlled by these findings, and they fully sustain the recovery.
There were various exceptions taken on the trial by the defendant's counsel to this admission of evidence. They were manifestly frivolous, and no point is now made in respect thereto.
The judgment of the supreme court should be affirmed.